12/23/2020
               IN THE COURT OF APPEALS OF TENNESSEE
                           AT NASHVILLE
                              December 9, 2020 Session

 GARRETT RAMOS v. THE ELECTRIC EMPLOYEES’ CIVIL SERVICE
 AND PENSION BOARD OF THE METROPOLITAN GOVERNMENT OF
             NASHVILLE AND DAVIDSON COUNTY

               Appeal from the Chancery Court for Davidson County
                 No. 18-1378-IV    Russell T. Perkins, Chancellor
                     ___________________________________

                          No. M2020-00324-COA-R3-CV
                      ___________________________________


Appellant, a Lineman with the Nashville Electric Service (“NES”), filed a grievance with
Appellee Electric Employees’ Civil Service and Pension Board (the “Board”) after the
NES revoked Appellant’s unauthorized raise. The Administrative Law Judge (“ALJ”)
held that the facts supported the NES’ decision to withdraw the raise, and the Board
adopted that finding. Appellant appealed to the Chancery Court of Davidson County
(“trial court”). The trial court held that there was substantial and material evidence to
support the Board’s decision and that the decision was neither arbitrary nor capricious.
Discerning no error, we affirm.


      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                            Affirmed and Remanded

KENNY ARMSTRONG, J., delivered the opinion of the court, in which J. STEVEN
STAFFORD, P.J., W.S., and CARMA DENNIS MCGEE, J., joined.

Michelle Owens, Nashville, Tennessee, for the appellant, Garrett Ramos.

Robert W. Horton, Nashville, Tennessee, for the appellee, Electric Employees’ Civil
Service and Pension Board.
                                       OPINION

                                     I. Background

       Appellant Garrett Ramos began working for NES as a Lineman on November 21,
2016. Following a live skills assessment, the compensation committee, in accordance
with NES procedure, set Mr. Ramos’ pay at Step 8 of Pay Grade 11. In the first month of
work, Mr. Ramos discussed his past experience with Charlie Hall, who is now the
president of the The Nashville Electric Service Employees Association (NESEA)/Service
Employees International Union, Local 205 (SEIU). During that conversation, Mr. Hall
suggested that Mr. Ramos was being paid at a rate that was too low. Messrs. Ramos and
Hall took the issue of Mr. Ramos’ compensation to Jeff Eck, the compensation and
benefit manager at NES. On December 26, 2016, without following NES procedure and
obtaining the required approval to effectuate a pay increase, Mr. Eck unilaterally
increased Mr. Ramos’ pay to Step 10 of Pay Grade 11. However, on August 4, 2017,
NES notified Mr. Ramos that NES made an error in increasing his pay and that his pay
would be returned the appropriate rate.

       On August 18, 2017, Mr. Ramos filed a grievance with the Board. Mr. Ramos
asserted that his pay had been reduced for no legitimate reason and without proper
explanation. The Board referred the grievance to an ALJ for a hearing on May 14, 2018.
On August 9, 2018, the ALJ entered its Report and Recommendation, wherein it
concluded that NES neither violated the Civil Service Rules nor harmed Mr. Ramos in
reducing his pay and restoring his prior wage. The ALJ recommended that Mr. Ramos’
grievance be dismissed. The Board upheld the ALJ’s recommendation and dismissed the
grievance. On December 20, 2018, Mr. Ramos petitioned the trial court for review of the
Board’s decision. By order of January 29, 2020, the trial court affirmed the Board’s
decision. Mr. Ramos appeals.

                                       II. Issues

      Mr. Ramos raises the following issues for review as stated in his brief:

      1. Whether the Chancery Court properly ruled that the Board’s
      determination is supported by evidence that is both substantial and
      material?
      2. Whether the Chancery Court properly ruled that the Board’s
      determination was not arbitrary and capricious or characterized by abuse of
      discretion or clearly unwarranted exercise of discretion?
      3. Whether the Chancery Court properly ruled that the Board’s
      determination was not in excess of the statutory authority?


                                          -2-
                                III. Standard of Review

       Tennessee Code Annotated section 27-9-114 provides that “[j]udicial review of
decisions by civil service boards of a county or municipality which affects the
employment status of a county or city civil service employee shall be in conformity with
the judicial review standards under the Uniform Administrative Procedures Act
[“UAPA”], § 4-5-322.” Tenn. Code Ann. § 27-9-114 (a)(1); Pittman v. City of Memphis,
360 S.W.3d 382, 386 (Tenn. Ct. App. 2011); City of Memphis v. Civil Serv. Comm’n of
Memphis, 238 S.W.3d 238, 242 (Tenn. Ct. App. 2007). The UAPA provides, in pertinent
part:

      (a)(1) A person who is aggrieved by a final decision in a contested case is
      entitled to judicial review under this chapter, which shall be the only
      available method of judicial review. . . .

                                            ***

      (h) The court may affirm the decision of the agency or remand the case for
      further proceedings. The court may reverse or modify the decision if the
      rights of the petitioner have been prejudiced because the administrative
      findings, inferences, conclusions, or decisions are:

      (1) In violation of constitutional or statutory provisions;

      (2) In excess of the statutory authority of the agency;

      (3) Made upon unlawful procedure;

      (4) Arbitrary or capricious or characterized by abuse of discretion or clearly
      unwarranted exercise of discretion; or


      (5)(A) Unsupported by evidence that is both substantial and material in the
      light of the entire record.


      (B) In determining the substantiality of evidence, the court shall take into
      account whatever in the record fairly detracts from its weight, but the court
      shall not substitute its judgment for that of the agency as to the weight of
      the evidence on questions of fact.


      (i) No agency decision pursuant to a hearing in a contested case shall be
                                        -3-
      reversed, remanded or modified by the reviewing court unless for errors
      that affect the merits of such decision.

Tenn. Code Ann. § 4-5-322. In City of Memphis, this Court explained that

      [u]pon confirming that an agency has employed the proper legal principles
      in the case under review, this Court must then consider the disputed factual
      findings and address whether the agency had a reasonably sound basis for
      making those findings. See McEwen v. Tenn. Dept. of Safety, 173 S.W.3d
      815, 820 (Tenn. Ct. App. 2005). Like the trial court, this Court applies the
      substantial and material evidence standard in reviewing the agency’s
      findings of fact. Bobbitt v. Shell, 115 S.W.3d 506, 509-10 (Tenn. Ct. App.
      2003). Substantial and material evidence is “such relevant evidence as a
      reasonable mind might accept to support a rational conclusion” and to
      furnish a reasonably sound basis for the decision under consideration. City
      of Memphis v. Civil Serv. Comm’n, 216 S.W.3d 311, 316 (Tenn. 2007)
      (quoting Jackson Mobilphone Co. v. Tenn. Pub. Serv. Comm’n, 876
      S.W.2d 106, 110-11 (Tenn. Ct. App. 1993)); Dickson v. City of Memphis
      Civil Serv. Comm’n, 194 S.W.3d 457, 464 (Tenn. Ct. App. 2005); Pruitt v.
      City of Memphis, No. W2004-01771-COA-R3-CV, 2005 WL 2043542, at
      *7 (Tenn. Ct. App. Aug. 24, 2005); Bobbitt, 115 S.W.3d at 510.
              As directed by the statute, we take into account whatever in the
      record fairly detracts from the weight of the evidence, but we may not
      substitute our own judgment on questions of fact by re-weighing the
      evidence. See Tenn. Code Ann. § 4-5-322(h)(5)(B). When the agency
      conducts a hearing and can evaluate the witnesses as they testify, this Court
      gives the tribunal’s credibility determinations great weight. Pruitt, 2005
      WL 2043542, at *7. Moreover, the substantial and material evidence
      standard does not justify reversal of an administrative decision only
      because the evidence could also support another result. Martin v.
      Sizemore, 78 S.W.3d 249, 276 (Tenn. Ct. App. 2001). Rather, we may
      reject an administrative determination only if a reasonable person would
      necessarily arrive at a different conclusion based on the evidence. Id.
              Likewise, Tennessee Code Annotated [s]ection 4-5-322(h)(4)
      permits a reviewing court to modify or reverse an administrative decision if
      it is “[a]rbitrary or capricious or characterized by abuse of discretion or
      clearly unwarranted exercise of discretion.” Tenn. Code Ann. § 4-5-
      322(h)(4). A decision unsupported by substantial and material evidence is
      arbitrary and capricious. City of Memphis, 216 S.W.3d at 315. Yet, a clear
      error of judgment can also render a decision arbitrary and capricious
      notwithstanding adequate evidentiary support. Id. at 316. A decision is
      arbitrary or capricious if it “is not based on any course of reasoning or
      exercise of judgment, or . . . disregards the facts or circumstances of the
                                            -4-
       case without some basis that would lead a reasonable person to reach the
       same conclusion.” Id. (quoting Jackson Mobilphone, 876 S.W.2d at 110-
       11).

City of Memphis, 238 S.W.3d at 243.

                                       IV. Analysis

      Article 42, Section 18 of the Metropolitan Charter of Nashville and Davidson
County delegates authority over the salary plan for NES employees to the Electrical
Power Board:

       [S]aid board shall have the authority, subject to the applicable civil service
       provisions, to determine the number of positions and employ persons to fill
       vacancies in said position, and to fix the salaries or compensations within
       the limits of the pay plan. . . .

(Emphasis added). The Civil Service Rules (“CSR”) dictate the policies that
management uses to establish salary and compensation plans as contemplated by the
Charter. As is relevant to the instant case, CSR 4.001 provides that, “Employees will be
paid within the range of pay assigned to their respective job classifications unless
prescribed otherwise . . . .” In addition, CSR 4.011 states that employees shall be “paid at
least the minimum but not more than the maximum of the Pay Grade assigned to his/her
job classification . . . .” Furthermore, CSR 4.012 provides that “[t]he starting rate for a
new employee will be based on the employee’s qualifications including previous work
experience and competitive practices.” Pursuant to these CSR provisions, the NES has
adopted a pay plan for nonsupervisory employees such as Mr. Ramos.

       Concerning the compensation for NES Linemen, the record indicates that there are
two categories of Linemen: fully related Linemen and Linemen Apprentices (or
Trainees). The distinction between the two types of Linemen is that fully related
Linemen have a certificate from the Department of Labor, and Linemen Apprentices do
not. NES’s nonsupervisory pay plans consist of 16 Pay Grades with 15 pay Steps per Pay
Grade. Pursuant to the “Nonsupervisory Classification Index and Pay Plan,” all fully
related Linemen are paid within Pay Grade 11. Lineman Apprentices are paid within Pay
Grade 9. Pursuant to CSR 4.001, Linemen may be paid at any Step within Pay Grade 11;
however, Linemen usually begin at Step 8, 9, or 10. To comply with CSR 4.012, supra,
NES requires all Linemen applicants to complete a live skills assessment where they are
asked to complete certain tasks associated with the position in front of the Operations
Evaluation Committee (“Committee”). Thereafter, the Committee and the Compensation
and Benefits Section determine the pay Step at which the Lineman should start his or her
employment. There is no precise formula for this decision.

                                           -5-
        Pursuant to the foregoing procedure, Mr. Ramos underwent a live skills
assessment and interview. Based on Mr. Ramos’ resume, skills evaluation, and the
discussion between the Compensation and Benefits Section and the Operations Center
Manager, Brandon Whitlock, and Mr. Ramos’ supervisor, Mr. Ramos’ was offered a
fully related Lineman position with compensation starting at Step 8 of Pay Grade 11. Mr.
Eck did not participate in this initial decision concerning Mr. Ramos’ salary.

       The ALJ found that, “based upon the proof presented . . . that NES followed its
standard procedure of assessing Mr. Ramos’ skill and experience in setting that rate [of
pay], and was consistent with the requirements of the CSR.” We agree. As discussed
above, the Board has the authority to set the compensation of NES employees.
According to the CSR, employees are paid within a range set for their particular job, and
that range is set based on a judgment call after an applicant completes a live skills
assessment by the Committee.       There is no dispute that NES followed its normal
procedure with respect to setting Mr. Ramos’ initial pay at a rate within the range that is
usually paid to beginner Linemen, i.e., Step 8 of Pay Grade 11. Based on the record,
there is substantial and material evidence to support the ALJ’s conclusion that Mr.
Ramos’ hiring and the setting of his initial salary were done in compliance with NES
procedure.

       At the trial level and on appeal, Mr. Ramos asserts that he was not hired as a fully
related Lineman. Rather, he maintains that he was hired as a Lineman Apprentice. The
record does not support Mr. Ramos’ contention. As discussed above, it is clear that Mr.
Ramos was hired at an initial Pay Grade of 11, Step 8. As discussed above, Pay Grade 11
applies to fully related Lineman, whereas Pay Grade 9 is applicable to Lineman
Apprentice positions. There is no indication in the record that Mr. Ramos was ever paid
at an apprentice level.       In short, NES adhered to its standard procedures in the
determination of Mr. Ramos’ compensation. Mr. Ramos took part in a live skills
assessment and an interview. As a result of his skills assessment and interview, it was
recommended that Mr. Ramos be offered the Lineman position under the usual initial
salary of Step 8 of Pay Grade 11.

       Concerning changes in nonsupervisory NES employees’ salaries, there are three
ways to receive pay raises: (1) a general pay increase approved by the Board; (2) a Step
pay increase based on tenure; or (3) by virtue of a promotion. Nonsupervisory employees
receive Step pay increases every six months; a nonsupervisory employee, who seeks a
raise outside the normal progression through the Steps, must make a request to his or her
manager. The manager then may discuss the request with the head of the employee’s
department. If the head of the department and the manager agree that the employee
should receive a pay increase, the Compensation and Benefits Department must approve
the request. Finally, if the Compensation and Benefits Department approves the request,
an Employee Information and Data Change Form must be completed and signed by: (1)
the employee’s manager; (2) the head of the employee’s department; (3) the head of
                                            -6-
Compensation and Benefits; and (4) the CEO of NES. Absent any step in the foregoing
procedure, a nonsupervisory employee’s compensation cannot be modified.

       As discussed above, in Mr. Ramos’ case, Mr. Eck unilaterally decided to give Mr.
Ramos a two-step raise (from Step 8 to Step 10); this constituted a 5% pay raise. It is
undisputed that Mr. Eck did not seek approval from Mr. Ramos’ manager, Mr. Whitlock,
from the department head, Frank Travis, or from the NES CEO, Decosta Jenkins. In
addition, there is no indication that a Data Change Form was completed, much less
signed by the required parties. In short, there is no dispute that Mr. Eck failed to
following the required procedure to change Mr. Ramos’ salary.

       Based on the foregoing facts, the ALJ concluded that Mr. Eck acted outside the
scope of his authority when he unilaterally implemented a pay raise for Mr. Ramos
without obtaining the necessary approvals of such raise in accordance with NES policy.
Citing NES’ internal procedure, discussed supra, the trial court agreed that Mr. Eck
unilaterally provided Mr. Ramos a pay increase in violation of NES protocol for raises
outside the normal raise progression. From the record, we agree. There is simply no
evidence that Mr. Eck complied with any portion of the NES procedure for raising
nonsupervisory employees’ salaries when he gave Mr. Ramos a two-step increase.
Because Mr. Eck had no authority to authorize or implement Mr. Ramos’ raise, the NES
was not bound by his decision absent ratification of same. See, e.g., Bells Banking Co. v.
Jackson Ctr., Inc., 938 S.W.2d 421, 425 (Tenn. Ct. App. 1996), perm. app. denied
(Tenn. Jan. 6, 1997).

        Concerning any ratification on the part of NES, Mr. Ramos cites the fact that his
raise was not rescinded for seven months and argues that this demonstrates that there was
no error in granting the raise. Respectfully, the fact that it took some time for the NES to
undo what Mr. Eck did does not cure the fact that Mr. Eck had no authority to approve
Mr. Ramos’ raise in the first place. Nonetheless, Mr. Ramos contends that Mr. Whitlock
did not oppose the raise until July 2017 (when the raise was effective in January 2017).
The record, however, does not support Mr. Ramos’ contention. The record shows that
Mr. Whitlock received notice of Mr. Ramos’ pay change by way of an automated system
that alerts managers of employee pay changes. Very shortly thereafter, Mr. Whitlock
spoke with Mr. Eck; specifically, Mr. Whitlock informed Mr. Eck that Mr. Ramos’ salary
was correctly set at Step 8 of Pay Grade 11. Although the internal procedure for
reversing the unauthorized pay raise took some time and discussion, at no point did any
NES employee ratify Mr. Eck’s unilateral decision. Rather, the NES reversed Mr.
Ramos’ step increase and reinstated his salary at Step 9 of Pay Grade 11, which was the
step Mr. Ramos was due at the time of the reversal. NES did not, however, attempt to
disgorge Mr. Ramos of the extra salary he had been paid in the time before the reversal.
Mr. Ramos received the benefit of the higher salary for approximately seven months, and,
in this regard, was not harmed by NES’ reversal of the unauthorized raise. Furthermore,
Mr. Ramos had no due process rights associated with the unauthorized pay increase
                                            -7-
because he had no legitimate claim of entitlement to it. See Rowe v. Bd. of Educ. of the
City of Chattanooga, 938 S.W.2d 351, 354 (Tenn. 1996) (citing Bd. of Regents of State
Colls. v. Roth, 408 U.S. 564, 577 (1972)); Miller v. City of Murfreesboro, 122 S.W.3d
766, 774-75 (Tenn. Ct. App. 2003); Green v. City of Memphis, No. W2003-013340-
COA-R3CV, 2004 WL 1592815, at *4 (Tenn. Ct. App. Apr. 24, 2004). From the record,
the trial court correctly concluded that the NES Board did not act outside its authority.
As such, the Board’s decision was neither arbitrary nor capricious because there was a
rational basis and substantial and material evidence to support the decision. See
Mobilcomm of Tenn., Inc. v. Tennessee Pub. Serv. Comm’n, 876 S.W.2d 101, 104
(Tenn. Ct. App. 1993), perm. app. denied (Tenn. March 28, 1994).

                                     V. Conclusion

       For the foregoing reasons, we affirm the trial court’s order. The case is remanded
for such further proceedings as may be necessary and are consistent with this opinion.
Costs of the appeal are assessed against the Appellant, Garrett Ramos, for all of which
execution may issue if necessary.




                                                    s/ Kenny Armstrong
                                                KENNY ARMSTRONG, JUDGE




                                          -8-